Lumpkin, J.
(After stating the facts.)
1. When the landlord sold and conveyed the plantation, and transferred to the purchaser the contract of lease or rent, without reservation, this included all his rights under that contract, one of which was the right to have the seed from sixteen bales of cotton left on the place at the expiration of the lease or the removal of the tenant. As a part of the contract, the right to enforce this agreement passed to the purchaser, under the assignment of the whole. Nothing was left in the plaintiff to enforce; and no right to recover in trover existed in him. The transfer was plain and unambiguous. .It needed no explanation, and was not subject to contradiction by parol evidence.
&. The right of Johnson in respect to the. cottonseed having passed to Cobb by the transfer, a conversation between Johnson and the tenant thereafter could not affect the rights of Cobb, the *621purchaser. Nor was it admissible against him to show that the tenant was willing to deliver the seed to Johnson, in the absence of Cobb and without his consent. If Johnson did not ihtend to transfer to Cobb all bis rights under the contract, he. should have so stated in the writing. A man can not convey all in writing and reserve some by parol. Having no right to the seed, it follows that the plaintiff had no right to recover them or their value.

Judgment reversed.


All the Justices concur.